 Case 6:18-cv-01775-GAP-KRS Document 7 Filed 11/05/18 Page 1 of 2 PageID 33




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
ROSE THOMAS, on behalf of herself and all others similarly situated

v.

OUTBOUND ENGINE, INC.,

                             CERTIFICATE OF INTERESTED PERSONS
                            AND CORPORATE DISCLOSURE STATEMENT

         I hereby disclose the following pursuant to this Court’s interested persons order:

1.)    the name of each person, attorney, association of persons, firm, law firm, partnership, and
corporation that has or may have an interest in the outcome of this action — including
subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies that own
10% or more of a party’s stock, and all other identifiable legal entities related to any party in the
case:

     •   Rose Thomas (Plaintiff);
     •   Scott A. Bursor (Counsel for Plaintiff)
     •   Bursor & Fisher, P.A. (Plaintiff’s law firm)
     •   Outbound Engine, Inc. (Defendant)
     •   Unknown (Counsel for Defendant)
     •   Unknown (Law Firm for Defendant)

2.)    the name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:

     •   None known at this time

3.)    the name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or twenty largest
unsecured creditors) in bankruptcy cases:

     •   None known at this time

4.)    the name of each victim (individual or corporate) of civil and criminal conduct alleged to
be wrongful, including every person who may be entitled to restitution:

     •   Rose Thomas
     •   All others similarly situated to Plaintiff Thomas who are unknown at this time but will be
         revealed through discovery

                                                 -1-
 Case 6:18-cv-01775-GAP-KRS Document 7 Filed 11/05/18 Page 2 of 2 PageID 34




             I hereby certify that, except as disclosed above, I am unaware of any actual or
potential conflict of interest involving the district judge and magistrate judge assigned to this
case, and will immediately notify the Court in writing on learning of any such conflict.




11/5/2018                                _____s/ Scott A. Bursor __________
                                                Scott A. Bursor
                                                Bursor & Fisher, P.A.
                                                2665 South Bayshore Drive
                                                Suite 220
                                                Miami, FL 33133
                                                Telephone: 212-989-9113
                                                E-Mail: scott@bursor.com

                                 CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 5th day of November, 2018, the foregoing was filed
electronically in accordance with the Court’s guidelines, using the Court’s CM/ECF system.




                                                 -2-
